NUMBER 13-19-00462-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


             IN RE FRAUDULENT HOSPITAL LIEN LITIGATION


                    On appeal from the 444th District Court
                         of Cameron County, Texas.



                                        ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is currently before the Court because the Second Supplemental Clerk’s

Record-Volume #2 as filed in this cause contains sensitive and prohibited material. See

TEX. R. CIV. P. 21c. On November 18, 2020, appellee filed a “Motion for Release of Sealed

Portions of Second Supplemental Clerk’s Record-Volume #2.” Given the exigent nature

of this case and its appellate deadlines, see TEX. R. APP. P. 53.3, 53.7(d), the Court grants

the motion and enters the following order regarding the appellate record. See TEX. R. APP.

P. 34.1.
       The Court ORDERS the sealed record will be provided to counsel on a CD-ROM.

The Court ORDERS counsel to treat the CD-ROM as confidential and to safeguard it

as an official and original court document. Counsel may not copy, save, or otherwise

reproduce the CD-ROM and shall promptly return the CD-ROM to the Court after use.

Counsel is ordered to maintain the confidentiality of the information contained in this

sealed record and is prohibited from disseminating the sensitive information contained

within the sealed record to any person.

       Further, counsel is hereby ORDERED to fully comply with the requirements of

the appellate rules regarding redaction and the use of aliases as appropriate in preparing

and filing appellee’s response to appellant’s petition for review currently pending before

the Texas Supreme Court. See TEX. R. APP. P. 53.3, 53.7(d); TEX. R. CIV. P. 21c.

      IT IS SO ORDERED.

                                                                     PER CURIAM

Delivered and filed the
20th day of November, 2020.




                                            2